REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed.
	Claims 1, 4 and 7 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose receiving, at the user equipment, a random access response to the random access preamble, the random access response being aggregated with other random access responses in a time and frequency resource of the primary component carrier regardless of on which component carrier among the plurality of component carriers the random access preamble was transmitted, wherein the aggregated random access response comprises responses to a plurality of random access preambles from individual ones of a plurality of user equipments.
	It is noted that the closest prior art, Abeta et al. (US 20090116424, May 7,2009) shows the mobile station UE is configured to change a frequency band resource used for the previous transmission at the mobile station UE, and to transmit the random access request to the radio base station eNodeB in a frequency band B through a RACH, which is multiplexed by the time division multiple access.
	It is noted that the other closest prior art, Parkvall et al. (US 20090041240, Feb. 12, 2009) shows the random access request response messages to multiple mobile terminals can be combined in a single transmission(plurality of random access requests), the random access request response message is scheduled on the DL-SCH on which time-frequency resources to find the DL-SCH. All user terminals that transmitted a preamble monitor the PDCCH for a random access response transmitted 
However, Abeta et al.  and Parkvall et al.  fails to disclose or render obvious the above underlined limitations as claimed. 
The terminal disclaimer filed on 05/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 9253797 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571) 270-3943.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464